IN THE SUPREME COURT OF THE STATE OF NEVADA



                  HIGINIO CAUSSE BARRERA,                              No. 69428
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                    Respondent.

                  HIGINIO CAUSSE BARRERA,                              No. 69514
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                    Respondent.

                  HIGINIO CAUSSE BARRERA,                              No. 69515
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                    Respondent.                           FILED
                                                                           FEB 0 1 2016




                                       ORDER DISMISSING APPEALS

                              These are pro se appeals from district court orders denying a
                  motion for rehearing, a motion to stop time to exhaust all claims, and a
                  motion to appoint counsel. Eighth Judicial District Court, Clark County;
                  Jennifer P. Togliatti, Judge.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    a
             11
                                                                          Re -0M75
                               Because no statute or court rule permits an appeal from the
                   aforementioned orders, we lack jurisdiction.       Castillo v. State, 106 Nev.
                   349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                               ORDER these appeals DISMISSED.'




                                            Douglas




                   cc:   Hon. Jennifer P. Togliatti, District Judge
                         Higinio Causse Barrera
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                         'In light of this order, the pro se motion filed on January 21, 2016, is
                   denied as moot.

SUPREME COURT
        OF
     NEVADA


(0) 1947A    es.                                         2